Citation Nr: 1739200	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-24 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1980 to November 1983.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied entitlement to additional vocational rehabilitation benefits under Chapter 31 due to infeasibility for suitable employment.  The Veteran submitted a request for a formal appeal in October 2015.  A Statement of the Case was issued in June 2016.  The Veteran's appeal was perfected in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  There are significant impediments to the benefit sought.  First, the Veteran has already received such benefits, earned a bachelor's degree, and has been placed in "rehabilitated" status in July 1994.  Second, the Veteran has already used 51 months of training, in excess of the maximum 48 months allowable.  Third, the Veteran exceeded the 12-year eligibility period for Chapter 31 benefits in November 1995.

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment. 38 C.F.R. § 21.1.

Basic entitlement to Chapter 31 benefits requires that the veteran have a service-connected disability that is rated at least 20 percent disabling, if the claim was filed after November 1, 1990, and be found by VA to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40.  Additionally, VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved. 38 C.F.R. § 21.1 (b)(3).

A veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of the veteran's discharge from active service, or, if later, the date VA notifies the veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date. 
 38 C.F.R. §§ 21.42, 21.44.  However, the basic period of eligibility of a veteran with a "serious employment handicap" may be extended when the veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program.  38 C.F.R. § 21.44.  Additionally, in general, the basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a).  Likewise, if the veteran has a "serious employment handicap," the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including to enable the veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c).

A veteran is permitted to request a change in the plan at any time, but a change in the statement of a long-range vocational goal may only be made following a re-evaluation of the veteran's rehabilitation program by the counseling psychologist.  A change may be made when: (1) achievement of the current vocational goal is no longer reasonably feasible; or (2) the veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range vocational goal is established; and (3) the veteran fully participates and concurs in the change.  38 C.F.R. § 21.94.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

VA law generally provides that determinations regarding the propriety of an extension of Chapter 31 benefits are made by a counseling psychologist, and in the absence of competent evidence to the contrary, the Board will defer to the counseling psychologist's determination in that regard.  38 C.F.R. § 21.72(c).  The term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  A counseling psychologist of the vocational rehabilitation counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case.  38 C.F.R. § 21.53. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt, if such a determination is made without a period of extended evaluation.  38 C.F.R. § 21.53 (e)(2).  

Applicable law provides that, if the Veteran has participated in a prior vocational rehabilitation program and been found "rehabilitated," he is barred from participation in another program.  However, an exception exists if the Veteran has a compensable service-connected disability and either, current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability, considered in relation to other facts, precludes him from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  See 38 C.F.R. § 21.284(a), (c)(1). 

In addition to the exception cited above, a finding of rehabilitation to the point of employability by VA may be set aside during a period of employment services, and an additional period of training and related services provided, if the rehabilitation services originally provided are now inadequate to make the Veteran employable in the occupation for which he pursued rehabilitation; or experience during the period of employment services has demonstrated that employment in the objective or field for which the Veteran was rehabilitated to the point of employability should not reasonably have been expected at the time the program was originally developed; or the Veteran, because of technological change which occurred subsequent to the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of the occupation for which he or she trained, or in a related occupation, or to secure employment in the occupation for which he or she trained, or in a related occupation.  38 C.F.R. § 21.284(c)(2-4 ).

Regarding the 12-year time limit, extensions may be granted, in pertinent part, if the Veteran has a serious employment handicap and a VA Counseling Psychologist or Vocational Rehabilitation Counselor determines that extension is necessary to accomplish the goals of the rehabilitation plan (38 C.F.R. § 21.44 (2016); or if the Veteran previously completed a program of rehabilitation, exhausted unemployment benefits, and applied for an additional rehabilitation program before April 1, 2014. Pub. L. No. 112-56, § 233, 125 Stat 711, 721 (2011). 

Under 38 C.F.R. § 21.52 , for each individual who is found to have an employment handicap, a Counseling Psychologist or Vocational Rehabilitation Counselor must make a separate determination of whether the individual has a serious employment handicap.  A serious employment handicap will be found to exist only if a Counseling Psychologist or Vocational Rehabilitation Counselor determines that the individual meets the conditions enumerated under 38 C.F.R. § 21.52 (2016).

Here, a VA Vocational Rehabilitation Counselor determined that further rehabilitation was infeasible due to the extent of his service-connected conditions, and due to his participation in an Independent Living service program through VA.  However, the record reflects that the Veteran may not be in the Independent Living program at this time, and he recently received a 100 percent evaluation for traumatic brain injury and post-traumatic stress disorder.  This evidence was not of record at the time of the September 2015 determination by the VA Vocational Rehabilitation Counselor.  Moreover, at the time the Veteran was declared "rehabilitated," his combined service-connected rating was 50 percent.  Since then, the combined disability rating has increased to 100 percent.  Thus, it appears that there has been a significant worsening of the service-connected disability.  

As applicable law requires that the determination as to an employment handicap or serious employment handicap be made by a VA Counseling Psychologist or Vocational Rehabilitation Counselor (38 C.F.R. § 21.44), the Board finds that the newly received evidence must be submitted to a VA Counseling Psychologist or Vocational Rehabilitation Counselor for reconsideration. 

The determination of the VA Counseling Psychologist or Vocational Rehabilitation Counselor as to the existence of a serious employment handicap will also be pertinent to a finding as to whether the Veteran should be granted an exception to the bar against further benefits in light of his current "rehabilitated" status, as set out above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an evaluation, by a vocational rehabilitation counselor or counseling psychologist to determine:

(a) whether the Veteran has a serious employment handicap as defined under 38 C.F.R. § 21.52; 

(b) whether extension is necessary to accomplish the goals of the rehabilitation plan as required under 38 C.F.R. § 21.44, and if so, the length of the extension that is required; and 

(c) whether the achievement of a vocational goal is reasonably feasible as defined under 38 C.F.R. § 21.53. 

All counseling records, narrative reports, and medical records should be available to the individual making this determination.

2.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

